DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Claim status

This action is in response to applicant filed on 01/24/2022.
Claims 1 and 11 has been amended.
Claim 14 has been cancelled.
 Claims 1-13 and 15-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0313913) in view of Barnes et al. (US 2021/0061500) and further in view of Uchiyama et al. (US 2014/0125497).

Regarding claim 1: Fu disclose a system for performing health monitoring, the system comprising: 
one or more wake-up modules configured to detect a condition (¶0097: The proximity sensor may be coupled to an interrupt pin on the controller, which can default to a sleep state in which the controller executes a minimum of processes.); 
one or more sensors operably coupled to the one or more wake-up modules (Fig. 2B, items 224a-c in combination with item, 252), wherein the one or more sensors are configured to operate in a sleep mode and an active mode (¶0097: Proximity to a massive object (e.g., a foot or a leg) may trigger a change in the output state of the proximity sensor from a binary LO voltage to a binary HI voltage (or vice versa), which can trigger the controller to transition from the sleep state to an active mode); 
a garment comprising one or more sensors (¶0097); and 
a controller operably coupled to the one or more sensors, wherein the controller is configured to process measurement data from the one or more sensors (¶0050).
(¶0007: The spacesuit further includes at least one biometric sensor configured to measure temperature to generate temperature data, and measure electric potential to generate unconditioned electromyography data).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include a spacesuit comprising one or more sensors, as taught by Barnes, to the system of Fu since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (used in space suit instead of a garment such as the one described in Fu) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
The combination of Fu and Barnes does not explicitly disclose further comprising returning the sensor to the sleep mode responsive to transmitting the measurement to the controller.
In analogous art regarding sensor and sleep modes, Uchiyama disclose returning the sensor to the sleep mode as a result of the one or more sensors transmitting the measurement to the controller without receiving an acknowledgement message (¶0145).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of disclose returning the sensor to the sleep mode as a result of the one or more sensors transmitting the measurement to the controller without receiving an acknowledgement message, as disclose by Uchiyama, to the method of Fu. The motivation is to save power.

Regarding claim 2: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, wherein when in operating in the sleep mode, the one or more sensors are powered OFF, and wherein when operating in the active mode, the one or more sensors are powered ON and obtaining measurement data (Fu: ¶0097: The proximity sensor may be coupled to an interrupt pin on the controller, which can default to a sleep state in which the controller executes a minimum of processes (hence OFF).  Proximity to a massive object (e.g., a foot or a leg) may trigger a change in the output state of the proximity sensor from a binary LO voltage to a binary HI voltage (or vice versa), which can trigger the controller to transition from the sleep state to an active mode.  Once in the active mode, the controller may regularly sample the proximity sensor (hence ON), such as just before each temperature scan cycle or once per another suitable interval (e.g., ten-minute interval) to repeatedly confirm whether the garment is placed on the patient.)

Regarding claim 3: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, wherein the one or more sensors switch states from the sleep mode to the active mode response to a signal from the wake-up module (Fu: ¶0097: The proximity sensor may be coupled to an interrupt pin on the controller, which can default to a sleep state in which the controller executes a minimum of processes).

Regarding claim 5: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, wherein the one or more sensors comprises a communication module configured to wirelessly transmit measurement data to the controller (Fu: Fig. 2B, item 256, ¶0256).

Regarding claim 6: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, wherein one or more sensors are at least one of a strain gauge, an accelerometer, a radio frequency (RF) sensor, an infrared (IR), an acoustic sensor, or a vibration sensor (Fu: ¶0040).

Regarding claim 7: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, further comprising a limited power source that is configured to provide power to the one or more sensors (Fu: Fig. 2B, item 258, ¶0047).

Regarding claim 8: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, wherein the one or more sensors are mounted a surface of the spacesuit (Barnes: ¶0031: a third biometric sensor 112C (e.g., temperature sensor) is positioned on or towards a second side of the LCVG 104 to measure temperature to generate temperature data of the soft exoskeleton 106.).

Regarding claim 9: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, wherein the one or more sensors are embedded in the spacesuit (Barnes: ¶0031: a third biometric sensor 112C (e.g., temperature sensor) is positioned on or towards a second side of the LCVG 104 to measure temperature to generate temperature data of the soft exoskeleton 106.).

Regarding claim 10: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, wherein the controller is configured to communicate with an external system (Fu: ¶0050: In an exemplary variation, sensor data from the one or more sensing garments may be broadcast to the mobile computing device through a wireless communication link (e.g., Bluetooth), and subsequently transmitted to one or more remote computing systems through a wireless network connection (e.g., WiFi)).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0313913) in view of Barnes et al. (US 2021/0061500) in view of Uchiyama et al. (US 2014/0125497) and further in view of Julstrom et al. (US 2011/0086256).

Regarding claim 4: The combination of Fu, Barnes and Uchiyama disclose the system of claim 1, but does not explicitly disclose wherein the wake-up module is a resonance- based circuit that is configured to detect the condition over a range of frequencies.
In analogous art regarding wake-up system with resonant circuits, Julstrom disclose wherein the wake-up module is a resonance- based circuit that is configured to detect the condition over a range of frequencies (¶0177).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the wake-up module is a resonance- based circuit that is configured to detect the condition over a range of frequencies. The motivation is has easier customization of the condition detection hence making it more user friendly.

Claim 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0313913) in view of Uchiyama et al. (US 2014/0125497).

Regarding claim 11: Fu disclose a method performing health monitoring, the method comprising: 
detecting, by the wake-up module, a condition (¶0097: The proximity sensor may be coupled to an interrupt pin on the controller, which can default to a sleep state in which the controller executes a minimum of processes.); 
providing a wake-up signal to a sensor responsive to the detection, the sensor is configured to operate in a sleep mode and an active mode (¶0097: Proximity to a massive object (e.g., a foot or a leg) may trigger a change in the output state of the proximity sensor from a binary LO voltage to a binary HI voltage (or vice versa), which can trigger the controller to transition from the sleep state to an active mode); 
performing, by a sensor, a measurement responsive to receiving the wake-up signal (¶0100: In response to determining that the garment is placed on the patient, the controller may transition the garment to an active mode in which the controller scans sensors (e.g., temperature sensors) in the garment substantially continuously or intermittently at an increased, second scan frequency (740); and
 transmitting the measurement to a controller (¶0045).
The combination of Fu and Barnes does not explicitly disclose further comprising returning the sensor to the sleep mode responsive to transmitting the measurement to the controller.
In analogous art regarding sensor and sleep modes, Uchiyama disclose returning the sensor to the sleep mode as a result of the one or more sensors transmitting the measurement to the controller without receiving an acknowledgement message (¶0145).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of disclose returning the sensor to the sleep mode as a result of the one or more sensors transmitting the measurement to the controller without receiving an acknowledgement message, as disclose by Uchiyama, to the method of Fu. The motivation is to save power.

Regarding claim 12: The combination of Fu and Uchiyama disclose the method of claim 11, wherein when operating in the sleep mode, the sensor is powered OFF, and when operating in the active mode, the sensor is powered ON and obtains measurement data. (Fu: ¶0097: The proximity sensor may be coupled to an interrupt pin on the controller, which can default to a sleep state in which the controller executes a minimum of processes (hence OFF).  Proximity to a massive object (e.g., a foot or a leg) may trigger a change in the output state of the proximity sensor from a binary LO voltage to a binary HI voltage (or vice versa), which can trigger the controller to transition from the sleep state to an active mode.  Once in the active mode, the controller may regularly sample the proximity sensor (hence ON), such as just before each temperature scan cycle or once per another suitable interval (e.g., ten-minute interval) to repeatedly confirm whether the garment is placed on the patient.)

Regarding claim 13: The combination of Fu and Uchiyama disclose the method of claim 11, wherein the one or more sensors switch modes from the sleep mode to the active mode responsive to a receiving the wake-up signal from the wake-up module (Fu: Proximity to a massive object (e.g., a foot or a leg) may trigger a change in the output state of the proximity sensor from a binary LO voltage to a binary HI voltage (or vice versa), which can trigger the controller to transition from the sleep state to an active mode.)

Regarding claim 15: The combination of Fu and Uchiyama disclose the method of claim 11, wherein the measurement is transmitted wirelessly to the controller (Fu: ¶0256).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0313913) in view of Uchiyama et al. (US 2014/0125497) and further in view of Julstrom et al. (US 2011/0086256).

Regarding claim 16: The combination of Fu and Uchiyama disclose the method of claim 11, but does not explicitly disclose wherein the wake-up module is a resonance- based circuit that is configured to detect the condition over a range of frequencies.
In analogous art regarding wake-up system with resonant circuits, Julstrom disclose wherein the wake-up module is a resonance- based circuit that is configured to detect the condition over a range of frequencies (¶0177).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the wake-up module is a resonance- based circuit that is configured to detect the condition over a range of frequencies  as disclose by Julstrom, to the method of the combination of Fu and Uchiyama. The motivation is to have easier customization of the condition detection hence making it more user friendly.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0313913) in view of Uchiyama et al. (US 2014/0125497) and further in view of Ecker et al. (US 2014/0112408).

Regarding claim 17: The combination of Fu and Uchiyama disclose the method of claim 11, but does not explicitly disclose further comprising configuring a threshold frequency of the wake-up module.
In analogous art regarding wake up systems, Ecker disclose configuring a threshold frequency of the wake-up module (¶0039).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of configuring a threshold frequency of the wake-up module .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0313913) in view of Uchiyama et al. (US 2014/0125497) and further in view of Kaib et al. (US 2017/0007129).

Regarding claim 18: The combination of Fu and Uchiyama disclose the method of claim 11, but does not explicitly disclose further comprising comparing the measurement to a measurement threshold to indicate a level a damage to a spacesuit; and generating an alarm based at least in part on the comparison.
In analogous art regarding alarm systems, Kaib disclose comparing the measurement to a measurement threshold to indicate a level a damage to a piece of equipment; and generating an alarm based at least in part on the comparison (¶0171).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of comparing the measurement to a measurement threshold to indicate a level a damage to a spacesuit; and generating an alarm based at least in part on the comparison, as disclose by Kaib, to the method of Fu. The motivation is to notify of a potential damage to the equipment to quick corrective measure could be made.
The combination of Fu and Kaib does not explicitly disclose that the equipment is a spacesuit. However, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to use said method in a space suit since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0313913) in view of Uchiyama et al. (US 2014/0125497) and further in view of Barnes et al. (US 2021/0061500).

Regarding claim 19: The combination of Fu and Uchiyama disclose the system of claim 11, but does not explicitly disclose wherein the one or more sensors are embedded in the spacesuit. However one or more sensors are embedded in the spacesuit are well known in the art as evidence by Barnes where it teaches one or more sensors are embedded in the spacesuit (Barnes: ¶0031: a third biometric sensor 112C (e.g., temperature sensor) is positioned on or towards a second side of the LCVG 104 to measure temperature to generate temperature data of the soft exoskeleton 106.).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the one or more sensors are embedded in the spacesuit, as taught by Barnes, to the system of Fu since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (used in space suit instead of a garment such as the one described in Fu) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2019/0313913) in view of Uchiyama et al. (US 2014/0125497) and further in view of Uchida et al. (US 2018/0234746).

Regarding claim 20: The combination of Fu and Uchiyama disclose the method of claim 11, but does not explicitly disclose further comprising storing measurement data and alarm data.
In analogous art regarding alarm systems, Uchida disclose a system further comprising storing measurement data and alarm data. (¶0032).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of storing measurement data and alarm data, as disclose by Uchida, to the method of Fu and Uchiyama. The motivation is to keep alarm data for further analysis in order to make the method more efficient.

Response to Arguments
Applicant’s arguments with respect to claim(s) 01/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689